Citation Nr: 1041345	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO. 10-08 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a back disorder.

4. Entitlement to service connection for diabetes mellitus, type 
2, including as a result to exposure to herbicides.

5. Entitlement to service connection for peripheral neuropathy, 
bilateral upper extremities, including as secondary to diabetes 
mellitus, type 2. 

6. Entitlement to service connection for peripheral neuropathy, 
bilateral lower extremities, including as secondary to diabetes 
mellitus, type 2. 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from January 1953 through 
September 1973. This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from June 2008 and April 2009 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

The issues of entitlement to service connection for a back 
disorder, entitlement to service connection for diabetes 
mellitus, and entitlement to service connection for bilateral 
upper and lower extremity peripheral neuropathy are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. There is no competent medical evidence showing that the 
Veteran has bilateral hearing loss as defined by VA regulation.



2. There is no competent medical or lay evidence showing that the 
Veteran has tinnitus.

CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss 
are not met. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.385 (2009).

2. The criteria for service connection for bilateral tinnitus are 
not met. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to establish service connection for 
bilateral hearing loss and for tinnitus. For service connection, 
the record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." See 
Pond v. West, 12 Vet. App. 341, 346 (1999). In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or injury 
incurred in or aggravated during service. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a). The disability, while needing to have 
manifested in service, is not required to have been diagnosed 
during service. Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d).

VA has defined hearing loss.  Under 38 C.F.R. § 3.385, medical 
evidence of hearing loss requires a showing that the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz is 40 decibels or greater; or that the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.

The Board does not dispute that the Veteran has an in-service 
showing of hearing loss. At the time of his separation in March 
1973, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
30
30
LEFT
20
20
30
30
30

In order for service connection to be warranted for hearing loss, 
the evidence must establish a current hearing loss disability as 
defined by VA regulations. Similarly, for service connection for 
tinnitus, the evidence must establish a current tinnitus 
diagnosis.

The evidence available for review in this case includes post-
service VA outpatient records, and the October 2007 VA/QTC 
examination report. Earlier post-service treatment records were 
identified by the Veteran, but were destroyed by the private 
healthcare provider. See December 2009 response from Family 
Clinic. A review of the entire body of available outpatient 
records yields no evidence of treatment for either bilateral 
hearing loss, or tinnitus at any time during the course of this 
appeal. The evidence is simply devoid of mention of either 
disability.

In October 2007, VA afforded the Veteran a VA/QTC examination to 
assess the nature and etiology of any hearing loss and/or 
tinnitus. At that time, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
15
15
LEFT
5
0
5
5
25

Speech audiometry revealed speech recognition ability of 100 
percent in each ear. The Veteran, according to the examination 
report, also stated that he does not have tinnitus. 

The examiner, after interview and testing of the Veteran, clearly 
reported that there is no hearing loss present in either ear and 
no tinnitus.

A review of the Veteran's statements throughout the course of 
this appeal also fails to show a current disability related to 
his hearing or any tinnitus. His original claim simply indicated 
his wish to file a claim for these disabilities. His October 2008 
notice of disagreement speaks only to the in-service incurrence, 
but not to any current disability. In particular, he stated "I 
worked on the flight line for 20 years in the USAF. I was exposed 
to loud jet engine noises on a daily basis."

In an October 2009 statement, the Veteran suggests that he has a 
problem hearing and that a VA doctor confirmed that he has 
"slight hearing loss," but that he knows that it is "much 
worse than what they have diagnosed. While the Board appreciates 
the Veteran's sincere belief that he has a current hearing loss 
and tinnitus disability, the Veteran's statements are not 
competent evidence of current diagnoses, or connections to 
military service. Although lay evidence is acceptable to prove 
the occurrence of an injury during active duty or symptomatology 
over a period of time, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation. See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992). Competent medical evidence of 
current hearing loss and tinnitus diagnoses is required for 
service connection in this case. Because no such evidence exists, 
the claims cannot be granted.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not 


in equipoise, and, in fact, the absence of evidence to support 
the claim suggests that the preponderance of the evidence is 
against the Veteran's claim, the benefit-of-the-doubt doctrine is 
not applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). There 
is simply no basis upon which to grant the Veteran's claims.

Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in the 
development of his claims. Sufficient evidence is available to 
reach a decision and the Veteran is not prejudiced by appellate 
review at this time.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).

The U.S. Court of Appeals for Veterans Claims has held that such 
notice should be provided to a claimant before the initial RO 
decision on a claim. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, if 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, as 
in a Statement of the Case (SOC) or Supplemental SOC (SSOC). 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

The notice requirements apply to all five elements of a service 
connection claim: (1) Veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted. Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).

VA sent the Veteran a letter in January 2007 informing him of 
what was necessary to establish his hearing loss and tinnitus 
claims, what evidence he was expected to provide, and what VA 
would obtain on his behalf. The letter also satisfied the 
requirements of 38 C.F.R. § 3.159(b)(1), as well as the 
requirements of 
Dingess v. Nicholson, e.g., as to potential downstream issues 
such as disability rating and effective date. VA's duty to notify 
the Veteran was met in this case.

VA also has a duty to assist the Veteran in substantiating his 
claim under 38 C.F.R. § 3.159(c), (d). Here, the Veteran's 
statements, his service treatment records, available post-service 
treatment records, and the October 2007 VA examination report 
have been associated with the claims folder. The Veteran has not 
notified VA of any additional relevant evidence.

VA has done everything reasonably possible to assist the Veteran. 
A remand for further development of these claims would serve no 
useful purpose. VA has satisfied its duties to notify and assist 
the Veteran and further development is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Back

The Veteran is seeking to establish service connection for a back 
disorder. For service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury." 
See Pond v. West, 12 Vet. App. 341, 346 (1999). In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or injury 
incurred in or aggravated during service. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a). 

Service connection may also be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease, such as arthritis, manifests itself and is identified as 
such in service (or within the presumption period under 
38 C.F.R. § 3.307), and the Veteran presently has the same 
condition. Service connection may also be granted when a disease 
manifests itself during service (or during the presumptive 
period), albeit not in a chronic state, yet there is a showing of 
continuity of symptomatology after discharge with medical 
evidence relating the symptomatology to the Veteran's present 
condition. 38 C.F.R. § 3.303(b) (2009); Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The evidence of record in this case clearly shows in service 
treatment of the back many times during the course of the 
Veteran's twenty-year career in the Air force. The question is 
whether he has a current disability that is causally connected to 
that in-service incurrence.

The record shows that the Veteran submitted a private treatment 
note dated sometime in the 1980's showing treatment related to 
the spine. Another private treatment note shows continued 
treatment in the 1990's. More recently, in 2007, VA outpatient 
notes show that the Veteran is prescribed ibuprofen for 
arthritis, although the part of the body experiencing arthritis 
is not identified.

A review of the file reveals that VA has not afforded the Veteran 
the benefit of a VA examination and opinion with regard to this 
claim. VA's duty to assist includes obtaining an examination and 
medical opinion when necessary to make an adequate determination. 
See Duenas v. Principi, 18 Vet. App. 512 (2004). In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a claim. 
According to McLendon, in disability compensation claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence 


of a current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, or 
disease occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualified, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim. 38 U.S.C.A. §5103A(d)(2) (West 2002); 38 C.F.R. 
§3.159(c)(4)(i) (2009). The Court in McLendon observed that the 
third prong, which requires that an indication that the 
claimant's disability or symptoms "may be" associated with the 
established event, is a low threshold. McLendon, 20 Vet. App. at 
83. This issue must be remanded for examination and opinion.

Diabetes Mellitus

The Veteran is also claiming that he is entitled to service 
connection for Type 2 Diabetes Mellitus. He claims that he should 
be awarded service connection on a presumptive basis because he 
was on the ground in Vietnam for a three-week TDY during his tour 
in Thailand in 1966 and 1967.

In addition to the above-noted basic legal authority for service 
connection, absent affirmative evidence to the contrary, there is 
a presumption of exposure to herbicides (to include Agent Orange) 
for all Veterans who served in Vietnam during the Vietnam Era 
(the period beginning on January 9, 1962, and ending on May 7, 
1975). 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2009).

If a Veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval, or air service, Type 2 
diabetes (also known as Type 2 diabetes mellitus or adult-onset 
diabetes) shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even if there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied. 38 C.F.R. § 3.309(e) (2009).

A review of the available records does not establish the 
Veteran's in-country service in the Republic of Vietnam. His 
service personnel records clearly document his permanent change 
of station to Thailand from March 1966 to March 1967. However, 
his TDY is not documented. He Veteran has consistently and 
continuously reported that he served in-country at Than Son Nuit 
AFB in Vietnam. See October 2007 statement. He claims that he 
served in Vietnam and was "in charge of loading chemicals on 
planes for defoliate."  See October 2009 statement. The Veteran 
clarified this as a three-week TDY to Vietnam in his January 2010 
Substantive Appeal.

A review of the Veteran's service records does not show his TDY. 
The records do confirm his receipt of the Vietnam Service Medal 
and the Republic of Vietnam Campaign Medal, but there is no 
showing of the TDY.

The Vietnam Service Medal was awarded to Veterans who served 
between July 1965, and March 1973 in Vietnam, Thailand, Laos, or 
Cambodia in direct support of operations in Vietnam. See U.S. 
Dep't of Defense Manual of Military Decorations and Awards, 
Appendix D at D-20, July 1990. The Republic of Vietnam Campaign 
Medal (RVCM) is awarded to those personnel who (1) served in the 
Republic of Vietnam for six months during a specified period, or 
(2) served outside the geographical limits of the Republic of 
Vietnam but contributed direct combat support to the Republic of 
Vietnam and Armed Forces for 6 months, or (3) served in the 
Republic of Vietnam or outside its geographical limits for less 
than six months but were wounded, captured or killed. Id. at 7.5. 
Based upon these definitions, the Veteran's receipt of the VSM 
and RVCM does not provide proof of active service inside the 
Republic of Vietnam.

However, the Board finds that the RO did not adequately fulfill 
its 
38 C.F.R. § 3.159(c)(2) duty to assist, in that there was no 
investigation into the Veteran's unit and any TDY operations 
during his tour in Thailand. It is unclear to the Board why the 
RO failed to attempt to confirm the whereabouts and goings-on of 
the Veteran's unit in Thailand in order to corroborate that he 
was actually 


exposed to herbicides while in service during the Vietnam Era. 
Documents such as unit histories, morning reports, or the like 
must be obtained in order to establish these facts. Because these 
records are within federal government control, they fall under 
the 38 C.F.R. § 3.159(c)(2) duty to assist. While the Board 
regrets the delay, this matter must be remanded so that complete 
development can occur prior to the Board's adjudication of this 
issue.

Peripheral Neuropathy

Regarding the issue of entitlement to service connection for 
peripheral neuropathy of the bilateral upper and lower 
extremities, secondary to diabetes mellitus, type 2, the Board 
notes that these issues are inextricably intertwined with the 
Board's current remand of the issue of entitlement to service 
connection for diabetes mellitus. The outcome of the diabetes 
issue could clearly affect the outcome of the peripheral 
neuropathy issues. Thus consideration of these issues must be 
deferred pending the final outcome of the diabetes issue. See 
Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1. Afford the Veteran a VA examination to 
determine the nature and etiology of his 
claimed back disorder. The claims folder 
should be provided to the examiner for 
review, and he or she should obtain a 
complete history of the Veteran's back 
problems since his discharge. Following a 
complete examination, including all necessary 
testing, the examiner should submit a report 
noting any current diagnosis related to the 
Veteran's back. If there is no current 
diagnosis, the examiner should explain the 
basis for that determination. If there is a 
current diagnosis, the examiner should 
provide an opinion regarding the etiology of 
that disability by addressing the following 
question: is it more likely than not (i.e., 
probability greater than 50 percent)), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's back disability was incurred during 
service, including whether it was established 
as a chronic disability in service and has 
continued ever since?

2. Advise the Veteran that he may submit any 
evidence in his possession that shows he was 
exposed to herbicides in Thailand, and that 
reveals evidence of his three week TDY tour 
in Vietnam.  These might include evidence 
like letters written to friends and family 
during that time period, statements by others 
with whom he served, official paperwork in 
his possession, or photographs with 
identifiers in them showing location.

3. Obtain records to show the TDY operations 
of the Veteran's particular unit during his 
tour in Thailand, and conduct any other 
investigations possible to corroborate that 
he was actually exposed to herbicides while 
in service during the Vietnam Era. Documents 
such as unit histories, morning reports, or 
the like must be obtained in order to 
establish these facts.

4. Readjudicate the Veteran's claims. If the 
benefits sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.



The Veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


